Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s reasons for allowance
Claims 4-6, 9 and 11-21 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
  	  Regarding claim 4, US 20190310501 teaches a display device (Abstract) comprising a display panel (Fig.1), comprising: a thin film transistor (TFT) array substrate (12,[0025]); a color filter (CF) substrate (16,[0025]) opposite to the TFT array substrate; a lower polarizer (11,[0026])  on a side of the TFT array substrate away from the CF substrate, the lower polarizer defining a first through hole (placement part 2 for camera in [0025]); an upper polarizer 17 ([0026])  on a side of the CF substrate away from the TFT array substrate, the upper polarizer defining a second through hole (light transmissive region S1 in [0036]), wherein the display panel defines a display area (Non-camera light transmissive region S2 in [0036]) configured for displaying images, a light transmission (region S1 excluding the black matrix BL in [0028]) area surrounded by the display area, and a light shielding area (black matrix area BL in [0028]) between the display area and the light transmission area, the light shielding area surrounds the  light transmission area, the first through hole and the second through hole are aligned with the light transmission area along a thickness direction of the display panel whereas US 20200064681 teaches a display device (Fig.4) wherein a first light shielding material (500 and [0057])  on a side of the TFT array  substrate 220 ([0041]) away from the CF 
 	However the prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “the first light shielding material is located between the TFT array substrate and the lower polarizer; in such a way that the second light shielding portion is between the lower polarizer and the frame, wherein the second light shielding portion  is in the light shielding area and surrounds the light transmission area; and the second light shielding portion extends beyond the frame in a direction away from the light transmission area of the frame”.

  	Regarding claim 17, US 20190310501 teaches a display device (Abstract) comprising a display panel (Fig.1), comprising: a thin film transistor (TFT) array substrate (12,[0025]); a color filter (CF) substrate (16,[0025]) opposite to the TFT array substrate; a lower polarizer (11,[0026])  on a side of the TFT array substrate away from the CF substrate, the lower polarizer defining a first through hole (placement part 2 for camera in [0025]); an upper polarizer 17 ([0026])  on a side of the CF substrate away from the TFT array substrate, the upper polarizer defining a second through hole (light transmissive region S1 in [0036]), wherein the display panel defines a display area (Non-camera light transmissive region S2 in [0036]) configured for displaying images, a light transmission (region S1 excluding the black matrix BL in [0028]) area surrounded by the display area, and a light shielding area (black matrix area BL in [0028]) between the display area and the light transmission area, the light shielding area surrounds the  light transmission area, the first through hole and the second through hole are aligned with the light transmission area along a thickness direction of the display panel whereas US 20200064681 teaches a display device (Fig.4) wherein a first light shielding material (500 and [0057])  on a side of the TFT array  substrate 220 ([0041]) away from the CF substrate 210 ([0041]) , wherein at least a part of the first light shielding material (520) is 
However the prior art neither teaches nor would it be obvious to modify the reference to include the limitations of “a side surface of the first light shielding material close to the light transmission area extends beyond the frame; a gap is defined between the frame and the first light shielding material, and the first light shielding portion is at least in the gap; a material of the first light shielding portion is elastic glue”.
   	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 5-6, 9, 11-16 and 18-21 are allowable because of their dependency status from claims 4 and 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875